 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States Postal Service and Capital City Branch#531,' National Association of Letter Carriers,AFL-CIO. Case 9-CA-6912(P)June 20, 1973DECISION AND ORDERBy CHAIRMANMILLER AND MEMBERSFANNINGAND PENELLOOn January 18, 1973, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that Respon-dent, by repudiating an oral agreement entered intowith the Charging Party concerning the scheduling of1972 vacations at the Charleston Post Office, violatedSection 8(a)(5) and (1) of the Act. For reasons herein-after set forth, we disagree.The essential facts found by the AdministrativeLaw Judge are not in dispute and can be summarizedas follows:The events preceding the dispute arose from theparties' agreement that 1972 vacation schedulingwould be arranged under the local supplement to the1968 national agreement.' At a meeting held in lateA memorandumof understandingdated January 6, 1972, provides[T]he Employeragreesto follow a policy which providesfor followingthe provisionsof anylocal agreementwhich evolvedout of the 1968National Agreement in formulating the leave program for calendar year1972 except where thelocal partieshave or may agreeotherwise.Art XVI, "Vacation,"of theCharlestonlocal agreementprovides-A. The choicevacation periodshall bedesignatedasMayIthroughSeptember 30.C. Vacationshall be grantedon a basis of seniority.Art. XVI, "Leave,"of the 1968 national agreementprovides:A Basic AgreementIt is agreed to establish a nationwideprogram forvacation planning.with emphasis upon thechoice vacation period(s) or variationsthereofB.Formulationof the Leave Program... within a local installation shall bea subjectof.. negotiationand shall be within the following general frameworkIInstallation heads and supervisors shall be responsible for schedulingand granting annual leave on an equitable basis with due regard for theneeds of the service and the welfareof employees..3Establishment of thechoice vacation period(s) shall be determined bylocal negotiation. . .before DecemberIfor the following year.7The number of employees granted annualleave duringany given1971,Respondent's officer-in-charge, C. N. Gilles-pie, agreed to increase the maximum number of car-riers who could take leave in any given week duringthe contractual 5-month vacation "choice period"(also known as prime time) in 1972 from 12 to 17employees? He also agreed to do everything in hispower to see that each carrier received one of his firstthree vacation choices, and the Union acquiesced inRespondent's suggestion that an increment system,whereby each carrier had to confine his vacation re-quest to designated 2- or 3-week intervals, be institut-ed for the first time. With this agreement established,Respondent posted the available vacation incrementson December 9, 1971.Of the 140 carriers at the Charleston post office, 130requested choice period vacations, and 121 of thoserequests were for the 3-month period of June, July,andAugust.'Respondent'spersonnelassistant,George Moose, who was assigned to draw up the va-cation schedule, found it impossible, given the num-ber of choice period requests and the fact that someemployees ignored the increment system, to give eachof the carriers one of his first three choices, while stilladhering to seniority and remaining within the au-thorized absence figure of 17 per week. Sometime inJanuary 1972, Moose discussed the situation withboth the employees involved and with the Union.Union president, Gerald Mollohan, took the positionthat each carrier was entitled to one of his first threechoices even if Respondent had to abandon theagreed-upon increment system. Finally, in an effort tomeet the Union's demand, Respondent abandonedthe increment system and reworked the schedule, butwas still unable to grant all of the requests within theestablished guidelines of no more than seventeen em-ployees on vacation per week.In February, Moose again advised Mollohan of hisinsolvable predicament, butMollohan adamantlymaintained his position. On March 13, Moose toldMollohan that the vacation list was ready for posting,period shall be governedby servicerequirements and the number ofemployees available for necessary replacementC ImplementationIThe installation head and [the union] .shallmeet .. .not laterthan the month of January to implement the vacation planning program,as previously established in B-33The installation head shall: .b Determine the maximum numberof employees that may be granted leave each week during the choicevacation periodsd..With due consideration to service re-quirements,make every effort to grant vacations as desired by employ-ees.6Whenever for justifiable reasons an employee desires to take hisvacation during a period which conflicts with that of other employeesalready scheduled, every reasonable effort will be made to work out amutually agreeable exchange of periods2An unrealized object of the Union in the local negotiations was to reducethe choice period from 5 to 3 months.7 It is also noted thatsome employees disregardedthe designated incre-ments in making their requests, and that in previous years choice periodrequestshad averaged only 90 per year204 NLRB No. 44 UNITED STATES POSTAL SERVICEbut that 23 carriers had been left off the list for thereasons previously explained to him. Mollohan saidhe would get in touch with Moose after he saw the list.On March 14, Respondent posted the vacation sched-ule, omitting the names of 23 employees whose re-quests could not be granted. Later that day MollohancalledMoose and protested the omission of the 23carriers' names. During the next 2 days the partiesheld severalmeetingswhich failed to lead to a resolu-tion of the issue. Finally, Respondent announced thatitwould post the remaining choice period vacanciesso that the 23 carriers left off the schedule could re-quest vacationsin remainingprime time openings.On Friday, March 17, six union representativescame to Moose's office to discuss the matter.4 Duringthemultifaceted discussion which ensued, KermitKiser, Respondent's superintendent of mails, who hadnot been previously involved in the vacation schedul-ing, and who was unaware that 121 of the carriers hadrequested their vacations during June, July, and Au-gust, entered Moose's office for a cup of coffee. Hesoon became involved in a side discussion with Strat-ton.While the union representatives surroundingMoose continued to insist on their demand, Kiser toldStratton "we are not going to be suckered to let youpeople cram in your vacation applications duringJune, July and August." Stratton assured Kiser thattheUnion would not do that. Subsequently, KisertoldMoose that, if the Union insisted, Respondentwas obligated to give each carrier one of his first threechoices for vacation during prime time and instructedMoose to revise the schedule to that end. As the meet-ing broke up, Mollohan asked Kiser, "am I correct inunderstanding that all carriers will be given one oftheir three choices?" Kiser replied "yes."On Monday, March 20, Moose reported to Gilles-pie that he carried out Kiser's instructions and hadcome to the conclusion that the ceiling of 17 wouldhave to be raised to 20 in order to give each carrierone of his first three choices. Gillespie decided thatRespondent could not meet such an economic burdenand had Moose telephone the Union and tell Mollo-han that "the deal was off" and that Respondentwould proceed with its plan to allow the 23 individu-als omitted from the list to rebid for other availableprime time vacations.' Mollohan then telephoned Gil-lespie and protested this action by the Respondent.Gillespie replied that Kiser had no authority to makesuch a deal and that 17 absences each week were allthat Respondent could spare.Mollohan was accompanied by Harold Campbell,union vice president,Roger Kennedy, union recording secretary,Thomas Stratton,shop steward,Glen Facemire and Forrest Talbert,two of the carriers omitted from the list5Subsequently this was done and all of the employees received prime timevacations,although the 23 did not get their first three choices.293On the foregoing facts the Administrative LawJudge concluded that Kiser and Mollohan hadreached an oral agreement on March 17 which Re-spondent unilaterally repudiated on March 20 andthat such repudiation violated Section 8(a)(5) and (1)of the Act.Respondent contends,inter alia,that no bindingagreement was reached on March 17, inasmuch asthere was no meeting of the minds between Respon-dent and the Union, due to the fact that Kiser wasoperating on a mistaken belief of fact as to the num-ber and monthly distribution of prime time requests.We agree with Respondent's contention.6Initiallywe note that we are not concerned herewith a recalcitrant employer who is acting in badfaith, but rather one who has attempted to bargain ingood faith with the Union over the scheduling of 1972vacations in order to accommodate as many of therequests of the unit employees as it feasibly could,within allowable personnel limits designed to absorba maximum number of weekly absences without ad-versely affecting its operations. Although Respondentdid its best to satisfy the Union's demands, it persis-tently maintained, as it had a right to do, that it couldnot economically increase the maximum number ofemployees who would be given vacation leave duringany week in the prime time vacation period.As we have noted above, Kiser had not been previ-ously involved in the vacation scheduling discussionsand was unfamiliar with the operative facts underly-ing Respondent's position when he inadvertently en-tered the March 17 conversation. However, at theoutset he made it clear that Respondent was not goingto allow the Union the opportunity to compress the5-month prime vacation time into a 3-month period,and it seems apparent from this statement that Kiserwas under the impression that the vacation requestswere not congested into the latter time period .7 Strat-ton assured Kiser that the Union had no such inten-tions. But the record clearly shows that 121 of the 140carriers in the unit had in fact requested vacations inJune, July, and August, and although the record doesnot show that the Union encouraged its members tocompress their vacation requests into this 3-monthspan of time, Stratton obviously was aware of this factwhen he so responded. In any event, the effect of the6Respondent also contendsthat evenifRespondent's conductconstitutesa breach of contract,such,absent a finding of bad-faith motivation onRespondent's part, doesnot constitute a violation of Sec 8(a)(5) and (1) Inview of ourdisposition of Respondent's other contention,we do no reach thisissue.7The Administrative Law Judge did not find nor does the recordshow thatKiserprior to theMarch 17 meetinghad any knowledgethat the prime timevacation requests were notevenly distributedover the entire 5-month choiceperiod.In this regard we also notethatKiser's statement to Stratton wasconsistentwith both his lack of knowledgeand with Respondent's position,as expressedby Gillespie, that Respondent's contractual obligation was "todo its best to see thateach employee got one ofhis first three choices " 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees' bunched requests was therefore the sameIwould adopt it.as if the Union had intended it. Since Kiser was un-aware of these facts and their economic conse-quences, his affirmative response toMollohan'sdeparting question can not be fairly construed as abinding agreement either to grant each employee oneof his first three vacation choices if all their choicescollectively fell within June, July, and August, or, asa result thereof, to increase the weekly maximumnumber of authorized absences from 17 to 20 employ-ees per week, or whatever figure that would be re-quired to achieve that end. Whatever poor judgmentwas exercised by Kiser in agreeing to grant the em-ployees one of their three choices, it is evident to usthat Kiser would not have done so if he had knownthe underlying facts of the situation. In these circum-stances,we conclude that a meeting of the mindsnecessary to establish a binding agreement nevercame to fruition.Industrial Engineering Co., Inc.,173NLRB 77. Therefore, we find that Respondent's fail-ure to accord the 23 carriers one of their first threeprime vacation choices did not in these circumstancesviolate Section 8(a)(5) of the Act.Accordingly, we shall dismiss the complaint in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.CHAIRMAN MILLER,dissenting:The majority present an appealing position, but onewhich I think cannot withstand careful scrutiny.When Superintendent Kiser committed to theUnion that all carriers would be given one of theirthree choices for vacation time, he was making anagreement within the scope of his authority. When thePostal Service subsequently reneged on that agree-ment without negotiating bilaterally a modification ofthat agreement, I believe it failed to live up to itsbargaining obligations under this act.Kiser's agreement may have been hasty, ill advised,and uninformed. But it was an agreement. And thatgives rise to an obligation either to honor the agree-ment or to obtain, through negotiation, a changetherein.I also realize that many Postal Service representa-tives are new to the obligations imposed by this Act.But that does not excuse violations. The remedy rec-ommended here by the Administrative Law Judge isa modest and appropriate one-an order and a noticeto cease and desist from repudiating oral agreements.DECISIONSTATEMENT OF THE CASEBENJAMINK. BLACKBURN, Administrative Law Judge: Thecharge in this case was filed on March 23, 1972.1 The com-plaint was issued on September 12. The hearing was held onNovember 8 in Charleston, West Virginia. The complaintalleges thatRespondent violated Section 8(a)(5) and (1) ofthe National Labor Relations Act, as amended, by repudiat-ing, on March 20, an oral agreement entered into on March17. For the reasons set forth below, I find Respondent vio-lated the Act as alleged.Upon the entire record and after due consideration ofbriefs filed by Respondent and the General Counsel, I makethe following:FINDINGS OF FACTIJURISDICTIONThe Board has jurisdiction over this case by virtue ofSection 1209(a) of the Postal Reorganization Act, 39 U.S.C.Sec. 101,et seq.The Charging Party and its parent organiza-tion,theNational Association of Letter Carriers, AFL-CIO, are labor organizations within the meaning of Section2(5) of the National Labor Relations Act, as amended.11THE UNFAIR LABOR PRACTICEA Facts1.The issueThe factual core which the General Counsel contendsconstitutes a violation of Section 8(a)(5) can be stated inthree sentences.On Friday, March 17, in the course of aconference over the Charging Party's objections to the man-ner in which management was scheduling summer vaca-tions for letter carriers, Kermit Kiser, superintendent ofmailsin the Charleston post office, conceded the ChargingParty was right in its argument that each carrier was entitledto one of his first three choices of weeks to be off andinstructed George Moose, the personnel assistant who waspreparing the schedule, to redraft it to that end. On Mon-day, March 20, C. N. Gillespie, Kiser's immediate superior,overruled Kiser. As a result, 23 of 130 carriers failed to getone of their first three choices. The situation arose in thismanner:2.Background and events before March 17The National Association of Letter Carriers,AFL-CIO,representscityletter carriers employed by Respondent, in-cluding those in Charleston.A new national contract wasnegotiated by the Association and Respondent in 1971.1Dates are 1972 unless otherwise specified UNITED STATES POSTAL SERVICEHowever,since it was negotiated late in the year,the partiesagreed that 1972 vacations would be arranged under theterms of the prior contract, negotiated in 1968.Article XVI-(Leave), 'section C (Implementation),paragraph 5, of the1968 contract provided:In order to meet advance commitments for grantingannual leave when normal replacements are not suffi-cient,the work week of substitutes and/or regular em-ployees may be expanded through the authorization ofovertime or additional temporary substitutes may beemployed.Paragraph 3b of the same article and section provided:The installation head shall determine the maximumnumber of employees that may be granted leave eachweek during the choice vacation period(s). In makingthis determination, consideration must be given to mailvolume and other workload data for comparable pen-ods in preceding years as well as anticipated workloadsand current volume trends.The national contract between the Association and Re-spondentis supplemented by local agreements.The 1968local agreement in Charleston provided in article XVI (Va-cation Planning),section C(Granting Annual Leave),para-graph 2:A regular carrier may apply for all or any part of hisallotted annual leave and,when a request is made formore than one continuous period during the choiceperiod,he shall be granted the choice of only one unlessmanagement is able to grant it also.Postal employeesearn13, 20, or 26 daysof annual leaveeach year, depending on their length of service.By contract,those who earn 13 days are entitled to take 10 of them (i.e.,2 full workweeks) during the choice period (also referred toin the record as "prime time").Those who earn 20 or 26daysare entitled to take 15 during prime time.Prime timebegins on May I and ends on September 30. An unrealizedbargaining objective of the Association is to reduce primetime from 5 months to 3; i.e., June,July, and August.Carriers submit their request for time off during primetime on a form which indicates their first,second,and thirdchoices. Requests are granted on the basis of seniority. Dur-ing prime time in 1971 the head of the Charleston post officeset 12 as the maximum number of carriers who could takeleave in any given week.At a meeting held in late 1971between officials of the Charging Party and representativesof Respondent, this figure was upped to 17 for 1972. Re-spondent agreed to do everything in its power to see thateach carrier got one of his first three choices. The ChargingParty acquiesced in Respondent's suggestion that an incre-ment system be tried for the first time in setting up thevacation schedule. Under this plan, prime time was to bedivided into 2-week increments which did not overlap eachother and 3-week increments which did not overlap eachother and the carriers were to be asked to make their re-quests without bidding across the line which separated twoincrements.Pursuant to this plan, a list of increments wasposted in the various postal installations in Charleston onDecember9, 1971.Gerald K. Mollohan succeeded Silas C. Jordan, Jr., aspresident of the Charging Party in January. George Moosereceived requests for prime time vacations in 1972 from 130295letter carriers. (In prior years, prime time requests averaged90. There are approximately 140 carriers employed by theCharleston post office.) Of the 130, 121 limited their re-quests to June, July, and August. A number of the carriersignored the increment system and requested 2- or 3-weekvacations which fell into two increments.Moose talked firstwith the individual carriers and then with Mollohan aboutthe complications this was causing in trying to fill the car-riers'requests within the confines of seniority and the ceil-ing figure of 17 per week.Mollohan took the position thateach man was entitled to one of his first three requests evenif it meant abandoning the increment system.After confer-ring with his superiors,Moose abandoned the incrementsystem and reworked the schedule on the basis of eachman's choices, whatevertheywere.He chose the 17 carriersto be off in each week of prime time by seniority. However,in the case of carrierswho were 18th or lower by seniorityin 1 or more weeks of a period they had requested, heeliminated the carrier's request for the entire period eventhough he might be 17th or higher on the senioritylist in 1or 2 weeks of that period.In the cases of 23 carriers this ledto elimination of all their requests even though,in somecases,men lower than they on the seniority list got what theyasked.In February Moose discussed the problems he washaving with Mollohan and tried to explain the system hewas following,absent the increment plan. Mollohan wasengaged in other union matterswithRespondent at the timeand, apparently, did not fully comprehend whatMoose wassaying. In any event, he continued to insist that each carrierwas entitled to one of his first three choices.On Monday, March 13, Moose telephoned Mollohan andtold him the 1972 vacation list was ready for posting. Hewarned Mollohan that 23 carriers who had requested primetime vacations had been left off and explained why. Mollo-han said he would get in touch with Moose after he saw thelist.The list was posted in the various postal installations onTuesday, March 14. Mollohan telephoned Moose and pro-tested the leaving off of 23 carriers. On Wednesday, March15, he visited Moose in his office for the same purpose. OnThursday, March 16, he returned to Moose's office in thecompany of Forest Talbert, another carrier. Moose tookthem to see C. N. Gillespie, officer-in-charge of theCharleston post office. In all of these conversations as wellas the crucial meeting on Friday, March 17, Mollohan tookthe position that carriers had a right to one of their firstthree choices of vacation time by seniority and argued vehe-mently that Respondent must resort to overtime and thehiring of casuals as substitutes in order to give the carrierswhat they were entitled to. (Hiring of casuals as substitutesrequiresthe approval of district headquarters, the next levelabove the Charleston post office in the hierarchy of thePostal Service.) The upshot of the meeting on March 16 wasGillespie's instruction to Moose to restudy the problem andcome up with some recommendations. Gillespie made nocommitment to Mollohan and Talbert.On the morning of March 16, prior to Mollohan's andTalbert's conference with Moose and Gillespie, Moose hadtelephoned Mollohan and told him of a notice Respondentplanned to post offering to let those carriers who had beenleft off the vacation list rebid for periods which were still 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDopen. This proposal came up during the March 16 meetingand was rejected by Mollohan on the ground that the 23carriers would be denied their seniority rights. On March 16Respondent posted the following notice in the various post-al installations:NOTICE-ALL CARRIERSSUPPLEMENT TO 1972 VACATION NOTICEBefore any other annual leave may be granted duringprime time for Carriers, all Carriers who put in duringthe initialVacation Schedule which closed on February15, 1972, will be given an opportunity to re-apply forvacation time which has not been filled. Check yourunit Vacation Schedule to see the periods that remainopen.witnesseson these details. Kiser told Moose that, if theCharging Party elected to hold Respondent's feet to the fire,Respondent was obligated by contract to give each carrierone of his first three choices for vacation during prime time.Kiser said that Respondent could hire casuals and pay over-time as necessary to meet that obligation. Kiser instructedMoose to figure out how much the ceiling figure of 17 wouldhave to be increased as he reworked the schedule once againto meet the obligation. At the end of the meeting Mollohanasked Kiser directly, "Now, am I correct in understandingthat all carriers will be given one of their three choices?"Kiser's reply was an unequivocal yes. Mollohan and hiscolleagues left the meeting satisfied that the issue had beenresolved to the Charging Party's satisfaction. Moose beganredrafting his master schedule again to carry out Kiser'sinstructions.4.Events after March 17Please useForm PS 3971. Under remarks place yourchoice-you may make up to 3 choices.Completed applications must be received in the Per-sonnel Office no later than March 23, 1972, to receiveconsideration. After this date, Carriers who did not putin for vacation during the initial period will be givenconsideration.3.TheMarch 17 meetingOn March 17 Mollohan returned to Moose's office in thecompany of Talbert; Harold Campbell, the ChargingParty's vice president; Roger Kennedy, recording secretary;Thomas Stratton, shop steward; and Glen Facemire, anoth-er carrier. During the course of the conversation which en-sued, Kermit Kiser, the superintendent of mails, came intoMoose's office to get a cup of coffee from the office pot. Theconversation-or, more precisely, the conversations-wasmany faceted. The record is too confused to permit anyprecise findings as to the sequencein whicharguments wereadvanced, which persons were speaking to which other per-sons simultaneously, or the moment in the discussion atwhich Kiser entered the room. It is undisputed that Mollo-han and his colleagues once again argued vehemently forwhat they perceived to be the rights of the carriers, relyingon the contracts in effect, their understanding of the com-mitment made by Respondent to honor the carriers' vaca-tion requests made to Mollohan's predecessor in late 1971,and the precedent of what had happened in prior years. Itis undisputed that Kiser, at one point, commented to Strat-ton when Stratton showed him a copy of a contract, "We'renot going to be suckered to let you people cram in yourvacation application during June, July, and August," a ref-erence to Respondent's fear that the National Associationof Letter Carriers was plotting nationwide to bring pressurein this manner in support of its bargaining objective of ashorter prime time vacation period. More important, how-ever, is the lack of dispute about the words Kiser spokewhich the General Counsel contends underlie the unfairlabor practice alleged, for Kiser and Moose, Respondent'switnesses, testified to the same effect as General Counsel'sOn Monday morning, March 20, Moose reported to Gil-lespie that he had carried out Kiser's instruction and hadcome to the conclusion that the ceiling of 17 carriers offeach week during prime time would have to be raised to 20in order to give each carrier one of his first three choices.Gillespie decided there was no way Respondent could meetsuch an economic burden. As a result, Moose telephonedMollohan and told him the deal was off. Mollohan tele-phoned Gillespie and protested. Gillespie said that Kiserhad no authority to make such a deal, that 17 men off eachweek were all that Respondent could spare, and that thehiring of casuals and the payment of overtime could not beauthorized to make up the difference.The Charging Party carried its fight to the Postal Service'sdistrict level.At a meeting held on March 23, Harold Tuck-er, district manager, told Mollohan he would not authorizethe hiring of casuals. He referred Mollohan back to theCharleston post office level for any further discussion of theissue.Despite the Charging Party's objections, Respondentwent ahead with the plan set forth in its March 16 notice fortaking care of the 23 carriers left off the first vacation sched-ule.As a result, all carriers who still wanted a prime timevacation got one in 1972. However, none of the 23 receivedone of his first three choices. Some of them were senior tocarriers who did recieve one of their first three choices.Neither the Charging Party nor any carrier filed a griev-ance in connection with the scheduling of vacations during1972 prime time.B. Analysis and ConclusionsFor the sake of clarity, I mention first a number of issueswhich are not presented by this case. First is the questionof Kiser's authority to enter into an oral agreement with theCharging Party. Respondent does not raise such a defense.It concedes that Kiser was acting as an agent of Respondentwhen he told the Charging Party's representative on March17 that each carrier would get one of his first three choices.Even absent such a concession, it is clear that Kiser was oneof the high-ranking officials in the Charleston post officewith whom the Charging Party was accustomed to deal. UNITED STATES POSTAL SERVICE297Second is the question of whether the carriers had a con-tract right to one of their first three choices. I have set forthabove those parts of the national and local contracts whichthe Charging Party and Respondent haggled over duringtheir negotiations in order to set forth the dispute in propercontext. However, the General Counsel does not contendthat Respondent has violated either or both of the writtencontracts I have quoted from. The gravamen of his com-plaint is that Respondent reneged on the oral agreementwith the Charging Party which Kiser made on Respondent'sbehalf on March 17. Therefore, whether or not the ChargingParty was correct when it argued that it had a contract rightisnot an issue before me.Ido not pass on it.Third and last is the question of whether carriers had aright to one of their first three choices on the basis of pastpractices. The record is extremely muddy in this area. Atone point Mollohan testified there was such a past practice.At another, he apparently retreated from that position. Inany event, like the issue of contract right, past practice playsno part in the General Counsel's theory. Therefore, whetherthere is, in fact, such a past practice is not an issue beforeme. I do not pass on it either.The first facet of Respondent's defense can also be dealtwith somewhat summarily. It is that no"agreement" wasentered into on March 17 becauseno meetingof the mindstook place. In support of this proposition, Respondent con-tends that the Charging Party was not negotiating duringthe week of March 13 but, rather, demanding, and thatKiser was unaware of all that had gone before when heaccidentally wandered into the March 17 meeting. (Respon-dent also takes the interesting position that there was noagreement because the Charging Party gave no consider-ation and did not rely on Kiser's statement to its detrimentbefore Gillespie overruled him on March 30, arguing thatthe rule which says consideration is not applicable to collec-tive-bargaining agreeements relates only to written con-tracts.No authority has been cited by Respondent insupport of this proposition, and I am aware of none. I,therefore, find it without merit.) In the face of Kiser's ad-mission that he replied with a simple and unequivocal "yes"when Mollohan asked him whether the instructions Kiserhad given to Moose meant that each carrier would get oneof his first three choices, a finding that Respondent's minddid not meet the Charging Party's mind on March 17 wouldbe absurd.The narrow issue presented by this case is best stated inper seterms, as the General Counsel argues. Absent anyevidence of bad faith on the part of Respondent in its over-all dealings with the Charging Party, did Respondent refuseto bargain with the Charging Party within the meaning ofSection 8(a)(5) of the Act when Gillespie overruled Kiser'sdecision, thus reneging on the agreement which the Charg-ing Party had reached with Kiser? The General Counseldoes not concede that Respondent was not motivated bybad faith. However, the only element he relies on to estab-lish bad faith, other than the reneging itself, is the fact thatRespondent pursued the plan of its March 16 notice overthe Charging Party's objections. I view that as affirmativeevidence of Respondent's general good faith, for it demons-trated Respondent's sincere effort to give all the carrierswho wanted them vacations during prime time. And, ofcourse, to rely on the reneging itself to supply the evidenceof bad faith to meet a putative rule that a party to collectivebargaining only violates the Act when he acts in bad faithwould beg the question. I conclude, therefore, that bad faithin the usualsenseof that phrase is not the touchstone onwhich this case turns. For that reason I do not find the casescited in the General Counsel's brief particularly helpful. Heargues that this case is similar to cases suchasShannon &Simpson Casket Company,99 NLRB 430, which stand forthe proposition that withdrawal from agreement to substan-tial issuesduring contract negotiations violates the Act andcasessuch asM & M Oldsmobile, Inc.,156 NLRB 903,which stand for the proposition that repudiation of entirecollective-bargaining agreements already executed violatesthe Act. In each of these cases the respondent was found tohave acted in overall bad faith. I can make no such findinghere.Respondent advances two major arguments; i.e., no find-ing of a violation is possible absent a finding of overall badfaith and, even if such a finding is possible, no remedialorder should issue because the Charging Party has not cometo the Board with "clean hands." The latter argument isbased on Respondent's contention that the Charging Party,after unilaterally repudiating the agreement to use an incre-ment system reached in late 1971, "encouraged employeeswho had never sought summer vacations before or who hadconsidered their seniority too low to secure June, July, orAugust vacations to bid for such periods, in order to com-press vacations into this period and thereby force a conces-sion it had been unable to secure through negotiations." Ihave found that the Charging Party did, in fact, unilaterallyrepudiate the increment system. However, I have not foundand do not find that the Charging Party tried to bring pres-sure on Respondent to agree to a compression of prime timeinto 3 months by "encouraging" carriers to limit all theirrequests for 1972 vacations to that period. The only evi-dence in the record which could support such a finding isthe statistics on 1972 requests received by Respondent ascontrasted with prior years. In the face of Mollohan's deni-al,which I credit, that he or any of the leaders who cameinto office with him in January pointed out such a courseof action to carriers, it will not support such a finding. I donot think (and I do not understand the Respondentas argu-ing) that the Charging Party's repudiation of the incrementsystem, in the context of this case, dirties its hands suffi-ciently insofar as the events of March 17 and 20 are con-cerned to excuse Respondent's conduct.In the final analysis, then, the ultimate question is wheth-er the Board should order Respondent to cease and desistfrom reneging on oral agreements entered into with theCharging Party even though Respondent may have enteredinto the oral agreement involved in this case too hastily andmay have had sound business reasons for not living up toit.(The General Counsel explicitly abstained from askingany affirmative remedy with respect to the 1972 vacationseason.Even if he had not, I would not recommend any, forIcan think of no meaningful remedy now that 1972 ishistory and all the carriers who wanted them got prime timevacations, albeit a few of them did not get one of their firstthree choices.) Respondent's most cogent argument that itshould not is contained in this paragraph from its brief, just 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter its discussionofIndustrial Engineering Co.,173 NLRB77:It should also be noted that the General Counsel'soverly technical approach herein, of picking out forenforcement a single statement made during the courseof months of long discussion of the topic,inconsistentwith contractual provisions, and other positions andstatementsmade by Employer during this period, canonly inhibit rather than enhance the collective bargain-ing process. Tactics, strategy, and devious techniqueswill be encouraged rather than orderly, open, face-to-face collective bargaining. Open discussion and will-ingness to compromise or suggest novel solutions toproblems will be discouraged lest one's good-faith at-tempts to accommodate come back to haunt him.Itsweakness lies in its failure to give proper weight to thecore facts: Kiser agreed with the Charging Party's positionand ordered Moose to follow it. Gillespie overruled Kiser,thus reneging on the agreement Kiser had entered into withthe Charging Party. As a result, some carriers failed to re-ceive the fruits of the bargaining which the Charging Partyhad engaged in on their behalf. The objective of the Act toresolve labor relations issues amicably through collectivebargaining was thwarted, and this litigation resulted. Thatposes a greater threat to the collective-bargaining processthan requiring an employer to live up to its oral agreementseven though its overall relationship with the union involvedis characterized by good rather than bad faith.Support for this proposition is, I think, found inIndustrialEngineering, supra,the case which Respondent principallyrelies on to support its argument that no remedial order iswarranted herein. As Respondent points out, there theBoard dismissed an 8(a)(5) complaint on the ground that itwould not make its processes available to a union so that theunion could obtain a subcontracting provision which theemployer had rejected during face-to-face negotiations. (Af-ter taking that position, the employer agreed to be bound bywhatever contract the union and a multiemployer associa-tion subsequently negotiated, then balked when the associa-tion agreed to a subcontracting clause.) The rationale ofthat decision is:President Davis obviously had no idea that the A.G.C.and the Union, contrary to past practice, would seek toincorporate in the regular 3-year trade agreement thesubcontracting provisions which were already in effectby virtue of the July 6, 1966, supplemental agreement.While Davis may not have exercised the best judgmentin signing an agreement which was susceptible of beingconstrued as a wide-open commitment to sign whatev-er agreement was reached between the Union and theA.G.C., there can be no doubt that Davis in signing theInterim Agreement did not contemplate agreeing tolimiting subcontracting to union subcontractors... .Plainly there was no meeting of the minds betweenthe Union and the Respondent on the subcontractingissue at the time the Interim Agreement was signed.The Union's effort to use the Interim Agreement whichDavis had unwittingly signed as the means of obtainingthe one provision which the Union knew the Respon-dent had steadfastly refused to grant to it in collectivebargaining in the past hardly reflects the good faithwhich the Act requires of parties to the collective bar-gaining process. It should be noted that we are notconcerned here with a recalcitrant employer who isacting inbad faith but one who through the years hasbargained in good faith with the Union as the exclusiverepresentative of its carpenters and apprentices, andwhich stands ready today to fulfill the commitmentwhich it thought it was making when it signed theInterim Agreement,that is by signing the A.G.C.-Union agreement, omitting only Article XVII, the pro-vision limiting subcontracting to union subcontractors.Here, there was no mistake of fact comparable to that madeby the president of Industrial Engineering. Kiser knew pre-cisely what the Charging Party was claiming when he agreeditwas right and agreed to give it what it wanted, Here, therewas clearly a meeting of the minds reached as the result offace-to-face, good-faith bargaining on both sides, and theBoard should not stay its hand. I find, therefore, that Re-spondent violated Section 8(a)(5) and (1) of the Act when,on March 20, 1972, it repudiated the oral agreement it hadentered into with the Charging Party on March 17 that lettercarriers in the Charleston post office could have one of theirfirst three choices of vacation time during 1972 prime time.Iwill recommend that Respondent cease and desist fromsuch practices and spot a notice to that effect.Upon the foregoing findings of fact, and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.The United States Postal Service falls within the juris-diction of the National Labor Relations Board by virtue ofSection 1209(a) of the Postal Reorganization Act, 39 U.S.C.Sec. 101,et seq.2.The National Association of Letter Carriers, AFL-CIO, and its Capital City Branch #531 are labor organiza-tions within the meaning of Section 2(5) of the NationalLabor Relations Act, as amended.3.All city letter carriers employed by Respondent, ex-cluding managerial personnel, professional employees, em-ployees engaged in personnel work in other than a purelynonconfidential clerical capacity, Postal Inspection Serviceemployees, Christmas casual employees, guards, and super-visors as defined in the National Labor Relations Act, asamended, are a unit appropriate for the purpose of collec-tive bargaining within the meaning of Section 9(b) of saidAct.4.At all times material herein the National Associationof Letter Carriers, AFL-CIO, has been and is now the rep-resentative for the purposes of collective bargaining of theemployees in the unit described above within the meaningof Section 9(a) of the National Labor Relations Act, asamended.5.By repudiating, on March 20, 1972, an oral agreemententered intowith the Charging Party on March 17, 1972,Respondent has violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act, as amended.6.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the National Labor Relations Act, as amend-ed.[RecommendedOrder omitted from publication.]